 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   LINDA ALLISON, #179741
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Tel: 916-498-5700/Fax 916-498-5710
     linda.allison@fd.org
 5
     Attorney for Defendant
 6   Lamont T. Dunn
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,             ) Case No. 2:18-po-00221-KJN
11                                         )
                         Plaintiff,        ) DEFENDANT LAMONT T. DUNN’S WAIVER
12                                         ) OF APPEARANCE, AND
              vs.                          ) ACKNOWLEDGMENT OF RIGHTS
13                                         )
     LAMONT T. DUNN,                       ) Date: December 12, 2018
14                                         ) Time: 9:00 a.m.
                         Defendant.        ) Judge: Hon. Kendall J. Newman
15                                         )
                                           )
16       Pursuant to Federal Rule of Criminal Procedure Rule 43(b)(2), defendant LAMONT T.
17   DUNN hereby requests the Court to permit him to be absent during any phases of these
18
     proceedings where the Court may permit such absence under the above rule. Mr. Dunn is a
19
     working, single father and the sole provider for his daughter. On August 14, 2018, Mr. Dunn
20
     appeared before the Court on Count One for allegedly driving while his privilege was suspended
21
22   for driving under the influence, a violation of 18 United States Code § 13 and California Vehicle

23   Code § 14601.2(a). On August 14, the Court advised Mr. Dunn of his rights, the charge pending
24   before him, and appointed the Office of the Federal Defender. On that date, Mr. Dunn entered a
25
     not guilty plea and requested a bench trial. On November 6, 2018, the Government filed an
26
     Information in this case alleging Count Two, driving without a valid license, a violation of 18
27
     U.S.C. § 13 and CVC § 12500(a).
28

                                                    -1-
 1          Under Rule 43(b)(2), a misdemeanor defendant does not need to be present if the alleged
 2   offense is “punishable by fine or imprisonment for not more than one year, or both, and with the
 3
     defendant’s written consent, the court permits arraignment, plea, trial, and sentencing to occur by
 4
     video conference or in the defendant’s absence.”
 5
            At this time, Mr. Dunn continues to be represented by the Office of the Federal Defender
 6
 7   and wishes to proceed to a bench trial in this matter. He respectfully requests that the Court

 8   permit him to waive his appearance under the above rule because personal appearance at the
 9   arraignment on the Information and other non-dispositive hearings would be prohibitively
10
     burdensome and time consuming with respect to his responsibilities at work and as a single
11
     father. Mr. Dunn is aware, and has been informed by the undersigned counsel, that he has the
12
     right to be personally present at each and every stage of these proceedings on the charge set forth
13
14   in the above-numbered Information. However, Mr. Dunn agrees that his interests will be

15   deemed represented at all times by the presence of the Office of the Federal Defender, the same

16   as if he were personally present, and he further agrees to be present in court ready for trial or
17
     other proceedings on any day and hour the court may fix in his absence.
18
                            I. Advice and Acknowledgment of Charges and Rights.
19
            Defendant acknowledges that he has received and read a copy of Information No. 2:18-
20
21   po-00221-KJN and that he understands it. He acknowledges that he has been advised of the

22   following:

23          (1) Under Count One, he is charged with one count of "driving when privilege suspended
24   for driving under the influence" in violation of 18 U.S.C. § 13 and CVC § 14601.2(a). Mr. Dunn
25
     appeared on this charge in the violation on August 14, 2018, and was advised.
26
27
28

                                                      -2-
 1          (2) The maximum penalties for Count One are a sentence of up six months, a fine of up
 2   to $1,000, or both jail and a fine. Further, if convicted, he must pay a special assessment of
 3
     $10.00. 18 U.S.C. § 3013(a)(1)(A)(ii).
 4
            (3) Under Count Two, he is charged with one count of “driving without a valid license”
 5
     in violation of 18 U.S.C. § 13 and CVC § 12500(a). This charge is lesser included offense to
 6
 7   Count One and was added in the Information filed by the Government on November 6, 2018.

 8          (4) The maximum penalties for Count Two are a sentence of up six months, a fine of up
 9   to $1,000, or both jail and a fine. Further, if convicted, he must pay a special assessment of
10
     $10.00. 18 U.S.C. § 3013(a)(1)(A)(ii).
11
            (5) The Office of the Federal Defender was appointed to represent Mr. Dunn at his initial
12
     appearance on August 14, 2018.
13
14          (6) He has the right to remain silent; any statements he makes may be used against him.

15          (7) He has the right to a bench trial (the offenses are Class B misdemeanors). He

16   requested a bench trial in this case on August 14, 2018, and continues to request a bench trial
17
            (8) He has a right to be personally present at each and every stage of the proceedings in
18
     this case, including his arraignment on the above charges. He hereby waives his appearance at
19
     the arraignment in his case.
20
21                                                 II. Plea

22          Mr. Dunn hereby pleads not guilty to the charges and asks that the above matter be set for

23   bench trial.
24
25   Dated: December 8, 2018                               /s/ Lamont Dunn (original in file)

26                                                            _____________________________
                                                              LAMONT T. DUNN, Defendant
27
28

                                                     -3-
 1
 2
 3
            I have advised Mr. Dunn of his rights pertaining to his arraignment, consent to proceed
 4
     before a magistrate judge, entry of plea, and request for a bench trial. I concur in his decision to
 5
     waive his appearance at arraignment.
 6
 7
     Dated: December 10, 2018                               HEATHER E. WILLIAMS
 8
                                                            Federal Defender
 9
10                                                          /s/ Rachelle Barbour _______
                                                            RACHELLE BARBOUR
11                                                          for LINDA ALLISON
12                                                          Assistant Federal Defender
                                                            On behalf of Defendant
13                                                          LAMONT T. DUNN

14
                                                            /s/ Gabriel Baybayan _______
15                                                          GABRIEL BAYBAYAN
16                                                          Certified Law Clerk
                                                            On behalf of Defendant
17                                                          LAMONT T. DUNN

18
19
20                                                ORDER
21
            Mr. Dunn may waive his appearance at the arraignment on December 12, 2018.
22
     Dated: December 10, 2018
23
24
25
26
27
28

                                                      -4-
